



COURT OF APPEAL FOR
    ONTARIO

CITATION:
R. v. Metin, 2013 ONCA
    21

DATE: 20130116

DOCKET: (C54023) M41779

MacPherson J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Applicant

and

Haluk Metin

Respondent

Christine Tier, for the applicant

Richard H. Parker, for the respondent

Heard: December 20, 2012

MacPherson J.A.:

A.

INTRODUCTION

[1]

This is a summary conviction matter. Under s. 839(1) of the
Criminal
    Code
, R.S.C. 1985, c. C-46, appeals to this court from the decision of a
    summary conviction appeal court may only be taken with leave of the court.

[2]

Haluk Metin has filed a Notice of Application for Leave to Appeal with
    this court, as he is required to do under s. 839.

[3]

In Ontario, a practice has arisen in the vast majority of summary
    proceeding matters whereby a panel of this court will hear the application for
    leave to appeal and the appeal itself, together, at a single hearing: see
R.
    v. R. (R.)
(2008), 90 O.R. (3d) 641 (C.A.), at para. 2.

[4]

In this case, the applicant Crown proposes a different route for the determination
    of the respondents application for leave to appeal: its position is that s.
    839 of the
Criminal Code
permits a single judge to determine the
    application prior to the appeal hearing.

B.

Facts

[5]

On October 28, 2008, the respondent appeared before Merenda J. in the
    Ontario Court of Justice and pleaded guilty to assault and uttering threats.
    The charges related to offences committed against his wife on October 4 and 5,
    2007. Pursuant to a joint submission, the respondent received a suspended
    sentence and thirty months probation.

[6]

Almost three years later, the respondent brought an Application for Extension
    of Time to File a Notice of Appeal in Summary Conviction Appeal Court. The
    application was heard by Nordheimer J. on June 20, 2011 and dismissed in a
    brief endorsement the following day. Applying the factors set out in
R. v.
    Menear
(2002), 162 C.C.C. (3d) 233 (Ont. C.A.), at para. 20, Nordheimer J.
    held that Mr. Metin did not establish that he had a
bona fide
intention to appeal within the appeal period, did not provide any explanation
    for the delay, and could not establish any merit to the appeal.

[7]

On July 19, 2011, the respondent filed a Notice of Application for Leave
    to Appeal and Notice of Appeal in the Court of Appeal.

[8]

After several months of fruitless discussions between counsel about some
    of the issues raised by the proposed appeal, including ineffective assistance
    of trial counsel and fresh evidence about a possible retraction from the
    complainant, the Crown brought this application on September 27, 2012.

C.

Issues

[9]

The issues are:

(1)

Does a single judge of this court
    have jurisdiction to make an order denying an application for leave to appeal?

(2)

If the answer to (1) is Yes,
    should such an order be made in this case?

D.

Analysis

(1)

The jurisdictional
    issue

[10]

Does
    a single judge of this court have jurisdiction to determine an application for
    leave to appeal? The starting point for answering this question is s. 839(1) of
    the
Criminal Code
which provides:

839(1) ...an appeal to the court of appeal as defined
    in section 673 may,
with leave of
that court or
a judge thereof
,
    be taken on any ground that involves a question of law alone, against

(a) a decision of a court in respect of an appeal
    under section 822; or

(b) a decision of an appeal court under section 834,
    except where that court is the court of appeal. [Emphasis added.]

[11]

In
    my view, the wording of this provision is clear: if leave to appeal a
    particular decision to the Court of Appeal is required, the application for
    leave may be determined by that court (i.e. a panel of the court) or by a
    judge thereof (i.e. a single judge). I simply cannot see any ambiguity in the
    relevant words of this provision.

[12]

In
    addition, I observe that there are many examples in Ontario of a single judge
    dealing with leave to appeal applications pursuant to either s. 839(1) or similar
    provisions of the
Criminal Code
. Single judges have dismissed applications
    for leave in appeals relating to impaired driving and other driving offences:
    see, for example,
R. v. Pea
(2008), 93 O.R. (3d) 67 (C.A.);
R. v.
    Davies
, July 7, 2011, unreported (C.A.); and
R. v. Ismail
, August
    10, 2012, unreported (C.A.). Similarly, single judges have refused leave in
    some sentence appeals: see, for example,
R. v. Brochu
, October 14,
    2008, unreported (C.A.); and
R. v. Nwaiku
, February 7, 2012,
    unreported (C.A.).

[13]

Finally,
    interpreting s. 839(1) in this fashion is, in my view, consistent with the principal
    theme of
R. (R.)
, the leading Ontario case dealing with the process
    for determining leave to appeal applications. The thrust of
R. (R.)
is
    that the integrity of the relevant
Criminal Code
provisions is
    respected by a clear demarcation between a leave to appeal and the appeal
    itself. As expressed by Doherty J.A., at paras. 42-43:

Proceeding as if there was a right of appeal to this court on
    the merits in summary proceedings flies in the face of the
Criminal Code.
It will also, in at least some cases, unnecessarily prolong what should be
    expeditious proceedings.  Ignoring the leave requirement also gives
    individuals with financial resources a real advantage.  Legal Aid funding
    for summary proceedings in this court is very limited; therefore, persons who
    can fund their own appeals have a real advantage under the present regime in
    that they get two full appeals.  Finally, treating all summary conviction
    matters as appeals on the merits minimizes the significance and value of the
    role played by the Superior Court in the summary proceeding appellate
    process.  Routinely treating appeals in summary conviction proceedings as
    if they were appeals as of right from the trial decision undervalues the review
    carried out by Superior Court judges.

The leave requirement in s. 839 can perform its proper function
    only if it is addressed separately from the ultimate merits of the
    appeal.  A separate preliminary consideration of the question of leave
    should also quickly eliminate those cases from the system that do not warrant
    leave to appeal.  In my experience, most summary conviction matters
    brought to this court should fail at the leave to appeal stage.

[14]

In
    my view, either partys resort, in a summary conviction appeal proceeding, to a
    single judge of this court for the determination of an application for leave to
    appeal will, in many cases, result in a conclusive determination of the case
[1]
.
    By and large, this outcome would be expeditious, cost effective and entirely
    fair. Fortunately, the plain meaning of the words in s. 839(1) of the
Criminal
    Code
permits this result.

(2)

The merits

[15]

The
    test for granting leave to appeal under s. 839(1) of the
Criminal Code
encompasses three factors: (1) the proposed appeal must involve a question of
    law alone; (2) the proposed question of law must be significant, beyond the particular
    case, to the administration of justice in the province; and (3) the proposed
    appeal should have some apparent merit: see
R. (R.)
, at paras. 29-31.

[16]

The
    respondent has established none of these factors in either his appeal material
    or his submissions.

[17]

The
    respondent has not identified any error with respect to a question of law alone
    in Nordheimer J.s discretionary decision denying an extension of time to bring
    his appeal. There is nothing in the record to suggest that the appeal raises any
    issues significant to the administration of justice in the province. And, just
    as Nordheimer J. saw no merit to the proposed appeal to the Superior Court of
    Justice, I can detect no merit in any of the vague, bordering on inchoate,
    grounds proposed for the appeal to this court.

[18]

Put
    bluntly, this is a paradigmatic case in which it is appropriate for the Crown to
    apply to have leave to appeal determined by a single judge in advance of the appeal
    hearing.

E.

Disposition

[19]

The
    application is granted. Leave to appeal is refused.

Released: January 16, 2013 (J.C.M.

J.C. MacPherson J.A.





[1]
There may be an occasional case where a single judge might, for reasons of
    process or substance, refer the leave application to a panel of the court.


